

 
 
 
 
 
 
 
 
 
 
 
 
[erapscologo.jpg]
[sonobuoytechsystems.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontractor:
Sparton DeLeon Springs, LLC.
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective Date:
17-Jul-14
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Number:
ERAPS014-220
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Modification:
Mod 001 (ADAR 2 Lots)
 
 
 
 
 
 
 
 
 
 
 
 
 
Mod Effective Date:
10-Apr-15
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer:
US Navy- NAVAIR
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer Contract Number:
N00421-14-D-0025
 
 
 
 
 
 
 
 
 
 
 
 
 
Program:
53F, 62E, Mk-84, 36B, Q101, Q125
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Contract Value:
$171,549,841.65
Fee
Funded 100%
 
 
 
 
 
 
 
 
 
 
 
 
 
USSI:
[______]
$77,863,101.34
$0.00
$77,863,101.34
 
 
 
 
 
 
 
 
 
 
 
 
 
Sparton:
[______]
$93,686,740.31
$0.00
$93,686,740.31
 
 
This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general partnership comprised of Sparton DeLeon Springs, LLC. and UnderSea
Sensor Systems Inc. (“USSI” or “Seller”), with offices located at 4868 East Park
30 Drive, Columbia City, Indiana 46725 and Sparton DeLeon Springs, LLC., 5612
Johnson Lake Road, DeLeon Springs, Florida 32130 (“Sparton” or “Seller”). As
such, ERAPSCO provides authorization for the Seller to perform requirements
identified in the attached customer contract and as summarized herein.
 
 
 
 
 
 
 
 
 
 
 
 
 
This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general partnership comprised of Sparton Electronics Florida, Inc. and
UnderSea Sensor Systems Inc. (“USSI” or “Seller”), with offices located at 4868
East Park 30 Drive, Columbia City, Indiana 46725 and Sparton Electronics
Florida, Inc., 5612 Johnson Lake Road, DeLeon Springs, Florida 32130 (“Sparton”
or “Seller”). As such, ERAPSCO provides authorization for the Seller to perform
requirements identified in the attached customer contract and as summarized
herein.
 
 
 
 
 
 
 
 
 
 
 
 
 
ERAPSCO/ STS
 
Sparton DeLeon Springs, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/
 
By:
/s/
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
David Jost
 
Name
Mark Belyea
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
General Manager
 
Title:
Contract Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
4/13/2015
 
Date
4/13/2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A Sparton DeLeon Springs, LLC. and Ultra Electronics UnderSea Sensor Systems
Joint Venture
4868 East Park 30 Drive, Columbia City, Indiana 46725
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 
 
 
[erapscologo.jpg]
 
 
 
Page 2 of 2
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer Information
 
 
 
 
 
 
 
 
Customer Name:
US Navy Navair
 
Technical Contact:
Tim Perry
 
 
 
Contract Contact:
Jim Smith
 
Phone:
812-863-7070 209
 
 
Phone:
301-757-5255
 
Email:
tim.perry@navy.mil
 
 
Email:
james.m.smith@navy.mil
 
Bid Number:
 
FY14 IDIQ
 
 
 
 
 
 
 
 
 
 
 
 
 
End User:
 
US Navy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Contract Terms
 
 
 
 
 
 
 
 
Contract Type:
 
FFP
 
 
 
 
 
 
 
Period of Performance:
 
7/17/14
to
7/16/16
 
 
 
 
 
Shipping Terms:
FCA Plant
 
 
Freight Forwarder:
N/A
 
 
 
Payment Terms:
PBP; Net 30
 
Export License Required:
No
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Information
 
 
 
 
 
 
 
 
Product Description:
53F
 
 
Quantity:
[______]
 
 
 
Price:
[______]
 
Delivery Date:
7/17/14
to
7/16/16
 
 
 
Product Specifications:
PSS REVB CHG2
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
62E
 
 
Quantity:
[______]
 
 
 
Price:
[______]
 
Delivery Date:
7/17/14
to
7/16/16
 
 
 
Product Specifications:
PSS REVB CHG2
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
ADAR
 
 
Quantity:
[______]
 
 
 
Price:
[______]
 
Delivery Date:
7/17/14
to
7/16/16
 
 
 
Product Specifications:
PSS REVB CHG2
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
Q125
 
 
Quantity:
[______]
 
 
 
Price:
[______]
 
Delivery Date:
7/17/14
to
7/16/16
 
 
 
Product Specifications:
MAC PSS REVC CHG2
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
MK-84
 
 
Quantity:
[______]
 
 
 
Price:
[______]
 
Delivery Date:
7/17/14
to
7/16/16
 
 




--------------------------------------------------------------------------------



 
Product Specifications: MARK 84 MOD1 REV- CHG0
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
36B
 
 
Quantity:
[______]
 
 
 
Price:
[______]
 
Delivery Date:
7/17/14
to
7/16/16
 
 
 
Product Specifications:
PSS REVB CHG2
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
Q125 NRE
 
Quantity:
[______]
 
 
 
Price:
[______]
 
Delivery Date:
7/17/14
to
1/13/15
 
 
 
Product Specifications: MAC PSS RevB CHG2
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
Miscellaneous Comments
 
 
 
 
 
 
See Tracking Sheet for Delivery Schedule and Data Items
 
 
 
 
 
 
Mod 001- Increases FY14 ADAR by two lots ([_______] units)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A Sparton DeLeon Springs, LLC. and Ultra Electronics UnderSea Sensor Systems
Joint Venture
4868 East Park 30 Drive, Columbia City, Indiana 46725
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




